[Perficient, Inc. Letterhead] July 29, 2011 VIA EDGAR Securities and Exchange Commission Division of Corporate Finance treet, N.E. Mail Stop 4561 Washington, D.C. 20549 Attention: Patrick Gilmore, Accounting Branch Chief Re:Perficient, Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 Filed March 3, 2011 Form 10-Q for the Quarter Period Ended March 31, 2011 Filed May 5, 2011 File No. 001-15169 Dear Mr. Gilmore, We refer to your letter dated July 25, 2011 which sets forth the comments of the staff of the Securities and Exchange Commission (the “Staff”) regarding the above referenced filings of Perficient, Inc. (the “Company”). The Company intends to respond to the Staff’s comments on or before August 19, 2011. If you have any questions, please do not hesitate to call the undersigned at (314) 529-3551. Very truly yours, PERFICIENT, INC. By: /s/ Paul E. Martin Paul E. Martin Chief Financial Officer Cc:Thomas E. Proost, Thompson Coburn LLP
